


Exhibit 10.84

 

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

 

 

STRICTLY CONFIDENTIAL

 

 

 

 

 

 

 

 

BROADBAND ACCESS EQUIPMENT CONTRACT

 

 

between

 

 

RELIANCE INFOCOMM LIMITED,

“Reliance”

 

 

and

 

 

UTSTARCOM INC.,

“Vendor”

 

 

 

 

 

 

 

Dated as of October 1, 2002

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Table of Contents

 

 

 

1

 

BACKGROUND AND OBJECTIVES

 

 

 

 

1.1

 

Background

 

 

 

 

1.2

 

Objectives

 

 

2

 

DEFINITIONS

 

 

3

 

SCOPE OF WORK, RESPONSIBILITIES AND MILESTONES

 

 

 

 

3.1

 

Scope of Work

 

 

 

 

3.2

 

Minimum Purchase Commitment

 

 

 

 

3.3

 

Spare and Replacement Parts

 

 

 

 

3.4

 

Test Bed

 

 

 

 

3.5

 

Shipment

 

 

 

 

3.6

 

Material and Inventory Management Systems

 

 

 

 

3.7

 

Capacity Changes

 

 

 

 

3.8

 

Applicability

 

 

4

 

TERM

 

 

5

 

PRICING AND INVOICING

 

 

 

 

5.1

 

Price List

 

 

 

 

5.2

 

Determination of Net Price

 

 

 

 

5.3

 

Invoicing Terms

 

 

 

 

5.4

 

Invoicing Terms for all other Equipments:

 

 

 

 

5.5

 

Currency and Mode of Payments

 

 

 

 

5.6

 

Total Cost Basis

 

 

6

 

WARRANTIES

 

 

 

 

6.1

 

Equipment Warranty

 

 

 

 

6.2

 

Breach of Warranties

 

 

 

 

6.3

 

Repair and Return

 

 

 

 

6.4

 

Other Services To Be Provided By The Vendor Under Warranty Services-

 

 

 

 

6.5

 

Third Party Provider Warranties

 

 

 

 

6.6

 

Disclaimer

 

 

7

 

TERMINATION AND EVENTS OF DEFAULT

 

 

 

 

7.1

 

Reliance’s Right of Termination

 

 

 

 

7.2

 

Vendor’s Right of Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Price List

Exhibit B

-

Initial Spare and Replacement Parts

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

BROADBAND ACCESS EQUIPMENT CONTRACT

 

This Broadband Access Equipment Contract (“Broadband Access Equipment Contract”)
is effective as of October 1, 2002 (the “Effective Date”), by and between
Reliance Infocomm Limited, a company incorporated and registered under the
Companies Act, 1956 and having its registered office at Avdesh House, Pritam
Nagar, 1st Slope, Ellis Bridge, Ahmedabad 380006, Republic of India (hereinafter
referred to as “Reliance” which expression, unless repugnant to the context or
meaning thereof, shall mean and include its successors and permitted assigns),
and UTStarcom Inc., a company incorporated under the laws of Delaware and having
its principal offices at 1275 Harbor Bay Parkway, Alameda, California 94502,
U.S.A  (hereinafter referred to as the “Vendor” which expression, unless
repugnant to the context or meaning thereof, shall mean and include its
permitted successors and assigns and, together with Reliance, the “Parties” and
each, a “Party”).

RECITALS:

 

A.  Reliance desires to purchase from the Vendor certain Equipment appropriate
for the efficient and effective installation, operation, management and
maintenance of the Broadband Access Reliance Network, including the Initial
Broadband Access Reliance Network; and

B.  The Vendor, desires to provide to Reliance such Equipment and shall,
including, without limitation manufacture, supply and deliver such Equipment, in
accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


1      BACKGROUND AND OBJECTIVES


1.1  BACKGROUND

Reliance desires to obtain certain Equipment to support its Initial Broadband
Access Reliance Network and the Broadband Access Reliance Network in the
Territory. The Vendor shall perform all specific Vendor responsibilities set
forth in this Broadband Access Equipment Contract, including applicable Purchase
Orders and the Specifications. The Vendor shall review the Broadband Access
Reliance Network work performed and shall report on any exception.
Notwithstanding the foregoing sentence, Vendor shall be responsible for
providing the Equipment under this Broadband Access Equipment Contract in
accordance with the Specifications, including without limitation the Timetables.
This Broadband Access Equipment Contract is subject to the terms and conditions
set forth in the Broadband Access Network General Terms and Conditions executed
by the Parties as of the date hereof (the “General Terms”).


1.2  OBJECTIVES

Reliance requires equipment that fully supports: (a) the Initial Broadband
Access Reliance Network and the Broadband Access Reliance Network, including all
cost, performance and functional requirements set forth in the relevant
Documents; (b) Interoperability; and (c) Reliance’s business requirements
described in the Documents (collectively, the “Objectives”).  The Vendor
represents, warrants and covenants that the Equipment shall be

 

1

--------------------------------------------------------------------------------


 

fully compatible with and fully supports the Objectives, as shall be
demonstrated to Reliance, in part, in the Acceptance Tests.


2      DEFINITIONS

As used in this Broadband Access Equipment Contract, the following terms have
the following meanings.  In addition to the terms listed below, certain
additional capitalised terms are defined in the General Terms, the attachments
to this Broadband Access Equipment Contract and in other applicable Documents. 
Unless otherwise specifically provided, all section, schedule and exhibit
references are to this Broadband Access Equipment Contract.

“Base Price”

has the meaning as ascribed hereto in Section 5.2.2.

“Effective Date”

has the meaning ascribed thereto in the prefatory paragraph to this Broadband
Access Equipment Contract.

“Equipment Warranty”

has the meaning ascribed thereto in Section 6.1.

“Price List”

means a table of list prices applicable to Equipment supplied by Vendor to
Reliance as amended from time to time as set forth herein. The Price List as of
the Effective Date is set forth in Exhibit A.

“Broadband Access Equipment Contract”

this Broadband Access Equipment Contract, including all schedules, exhibits and
other attachments hereto.


3      SCOPE OF WORK, RESPONSIBILITIES AND MILESTONES


3.1  SCOPE OF WORK.


3.1.1                                  THE VENDOR SHALL PROVIDE TO RELIANCE THE
EQUIPMENT SET FORTH IN THE SPECIFICATIONS AS AMENDED FROM TIME TO TIME BY MUTUAL
WRITTEN AGREEMENT BETWEEN THE PARTIES. VENDOR’S OBLIGATIONS HEREUNDER SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE OBLIGATION TO MANUFACTURE, SUPPLY (INCLUDING
INSPECTION AND EXPEDITING) AND DELIVER THE EQUIPMENT IN AND WITHIN THE BROADBAND
ACCESS RELIANCE NETWORK AS DESIGNATED BY RELIANCE IN ACCORDANCE WITH THE
BROADBAND ACCESS EQUIPMENT CONTRACT.  ALL EQUIPMENT SHALL COMPLY WITH THE
SPECIFICATIONS AND THE STANDARDS AND SHALL BE THE LATEST AND BEST IN CLASS,
UNLESS OTHERWISE SPECIFIED BY RELIANCE IN WRITING. THE VENDOR SHALL COORDINATE
ITS EFFORTS HEREUNDER WITH ALL SUBCONTRACTORS, THIRD PARTY PROVIDERS AND THE
OTHER CONTRACTORS, TO ENSURE COMPLIANCE WITH ANY AND ALL SUPPLY AND LOGISTICS
REQUIREMENTS AND ALL GOVERNMENTAL ENTITIES. ALL EQUIPMENT, REQUIRING
CERTIFICATION SHALL BE CERTIFIED BY INDEPENDENT AND

 

2

--------------------------------------------------------------------------------


 

appropriate professionals licensed or properly qualified to perform such
certification in all appropriate jurisdictions, reasonably acceptable and at no
cost to Reliance, if such certification is, required by Applicable Law or the
Specifications.

 


3.1.2                                  VENDOR SHALL DELIVER ONLY SUCH EQUIPMENT
AS ARE SPECIFICALLY ORDERED BY RELIANCE PURSUANT TO A PURCHASE ORDER. RELIANCE
SHALL NOT BE OBLIGATED TO PAY FOR ANY EQUIPMENT NOT COVERED BY A PURCHASE ORDER.


3.2  MINIMUM PURCHASE COMMITMENT

Notwithstanding anything to the contrary, Reliance agrees that it shall, between
[***] from Vendor (the “Minimum Committed Quantity”) subject to Vendor’s
continued conformance with the terms set forth in the Documents.

 


3.3  SPARE AND REPLACEMENT PARTS.


3.3.1                                  THE VENDOR SHALL PROVIDE TO RELIANCE THE
TYPE AND QUANTITY OF THE SPARE AND REPLACEMENT PARTS TO BE MAINTAINED BY
RELIANCE (THE “SPARES”) IN RELATION TO THE EQUIPMENT, INCLUDING WITHOUT
LIMITATION SPARE AND REPLACEMENT PARTS FOR ALL UPGRADES AND ENHANCEMENTS
PURCHASED BY RELIANCE, AND IN ACCORDANCE WITH INDUSTRY STANDARDS APPLICABLE FOR
SIMILAR NETWORKS, AS SET FORTH ON EXHIBIT B HERETO (THE “INITIAL SPARES”).
VENDOR SHALL ALSO RECOMMEND STORAGE LOCATIONS FOR SUCH SPARES.  VENDOR WARRANTS
THAT THE INITIAL SPARES SHALL BE SUFFICIENT FOR THE MAINTENANCE AND REPAIR OF
ALL OF THE EQUIPMENT DURING THE LIFETIME OF THE EQUIPMENT TO MAINTAIN AND ENABLE
THE BROADBAND ACCESS RELIANCE NETWORK TO OPERATE IN ACCORDANCE WITH THE
SPECIFICATIONS AT ALL TIMES, PROVIDED THAT RELIANCE MAINTAINS THE SPARES AND THE
INITIAL BROADBAND ACCESS RELIANCE NETWORK IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN THE SPECIFICATIONS. WITH RESPECT TO EXPANSIONS, RELIANCE SHALL PURCHASE
ADDITIONAL SPARES TO SUPPORT THE GROWTH OF THE BROADBAND ACCESS RELIANCE
NETWORK.  VENDOR SHALL SIMILARLY RECOMMEND THE TYPE, QUANTITY AND STORAGE
LOCATIONS OF SUCH SPARES WITH RESPECT TO EXPANSIONS NECESSARY TO SUPPORT THE
GROWTH OF THE BROADBAND ACCESS RELIANCE NETWORK.


3.3.2                                  RELIANCE SHALL PURCHASE SPARE AND
REPLACEMENT PARTS, SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 3.3.2,
AT PRICES NO GREATER THAN [***] FOR THE RESPECTIVE ITEMS OF EQUIPMENT
CORRESPONDING TO THE SPARE AND REPLACEMENT PARTS DETERMINED IN ACCORDANCE WITH
SECTION 5.2 BELOW. IN THE EVENT THAT ANY ADDITIONAL SPARE AND REPLACEMENT PARTS
ARE REQUIRED, WHICH WERE NOT INITIALLY INCLUDED IN THE INITIAL SPARES, SUCH
ADDITIONAL SPARE AND REPLACEMENT PARTS SHALL BE PROVIDED BY THE VENDOR AT [***]
WITHIN THE APPLICABLE TIME PERIOD SET FORTH IN THE SPECIFICATIONS IF SUCH
ADDITIONAL SPARES ARE REQUIRED BY RELIANCE FOR REASONS ATTRIBUTABLE TO THE
VENDOR AS A RESULT OF VENDOR HAVING TO COMPLY WITH THE SERVICE LEVELS AND/OR
MEAN TIME TO REPAIR (“MTTR”) AS SPECIFIED IN ANNEXURE 1A TO THE SPECIFICATIONS
(TECHNICAL SUPPORT SERVICES) AND/OR PERFORMANCE CRITERIA AS SPECIFIED IN THE
SPECIFICATIONS.


3.3.3                                  TO THE EXTENT THAT SPARE PARTS NEED TO BE
ACQUIRED FROM THIRD PARTY PROVIDERS (OTHER THAN SUBCONTRACTORS), THE VENDOR
SHALL USE ALL REASONABLE COMMERCIAL

 

3

--------------------------------------------------------------------------------


 

efforts to obtain from such suppliers a supply of spare and replacement parts in
connection with the supply of the related Equipment, at a price to be mutually
agreed between the Parties. All spare parts obtained by the Vendor at [***] from
Third Party Providers shall be provided to Reliance at [***].

 


3.3.4                                  IN ALL CASES, UNTIL THE EXPIRATION OF THE
APPLICABLE PRODUCT WARRANTY PERIOD, AND DURING THE PERIOD THAT RELIANCE HAS
PURCHASED WARRANTY COVERAGE UNDER THE TECHNICAL SUPPORT SERVICES FOR THE
EQUIPMENT, THE VENDOR SHALL, [***], REPLACE ALL SPARE AND REPLACEMENT PARTS
UTILIZED TO REPLACE PARTS THAT BECAME DEFECTIVE IN THE BROADBAND ACCESS RELIANCE
NETWORK OR WERE CONSUMED IN CONNECTION WITH THE VENDOR’S PERFORMANCE OF ITS
OBLIGATIONS UNDER THE EQUIPMENT WARRANTY AND WERE REPLACED FROM THE SPARES
INVENTORY.  THE SPARES INVENTORY SHALL BE REPLACED BY VENDOR IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN CHAPTER 20 OF THE SPECIFICATIONS, AND SHALL COMPLY
WITH THE RESPONSE TIME AND SERVICE LEVEL REQUIREMENTS IN SUCH CHAPTER 20. [***].
FOLLOWING THE EXPIRATION OF THE APPLICABLE PRODUCT WARRANTY PERIOD, THE VENDOR
SHALL AT ALL TIMES PROVIDE SPARE AND REPLACEMENT PARTS AT THE [***] AS SET FORTH
IN SECTION 3.3.2.


3.3.5                                  WITH RESPECT TO ANY SPARE OR REPLACEMENT
PARTS PURCHASED BY RELIANCE IN CONNECTION WITH THE PURCHASE OF NEW PRODUCTS AS
SET FORTH IN SECTION 19 OF THE GENERAL TERMS, THE VENDOR SHALL, AT ITS SOLE
COST, REMOVE SPARE AND REPLACEMENT PARTS FOR THE EXISTING PRODUCTS FROM THE
SPARES INVENTORY AND PROVIDE RELIANCE WITH THE APPLICABLE SPARE AND REPLACEMENT
PARTS FOR SUCH NEW PRODUCTS.


3.4  TEST BED


3.4.1                                  FOR THE PURPOSE OF TESTING THE VENDOR
SHALL PROVIDE THE EQUIPMENT SET FORTH IN THE SPECIFICATIONS AT [***] TO RELIANCE
AND SUCH EQUIPMENT SHALL BE SHIPPED TO THE RELIANCE DESIGNATED LOCATION NOT
LATER THAN [***] AFTER THE EFFECTIVE DATE OF THE BROADBAND ACCESS EQUIPMENT
CONTRACT IF SPECIFICALLY REQUESTED FOR BY RELIANCE IN WRITING.


3.4.2                                  THE VENDOR SHALL SUPPLY AND INSTALL [***]
TO RELIANCE THE TEST BED LABORATORY AND AT LEAST ONE OF EACH TYPE OF NEW
EQUIPMENT SET FORTH IN ANY PURCHASE ORDER OR THAT IS PLANNED TO BE BOUGHT BY
RELIANCE BEFORE THE END OF THE NEXT SUCCEEDING [***].


3.4.3                                  IN ORDER TO WORK TOWARDS ACHIEVING
INTEROPERABILITY, RELIANCE MAY BRING OTHER INFRASTRUCTURE VENDOR’S EQUIPMENT
INTO THE TEST BED LABORATORY. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
VENDOR SHALL SHARE WITH THESE OTHER INFRASTRUCTURE VENDORS THAT RELIANCE BRINGS
INTO THE TEST BED LABORATORY ALL NECESSARY INTERFACE INFORMATION TO FACILITATE
MEETING THE TIMETABLES, UPON SUITABLE CONDITIONS OF CONFIDENTIALITY.


3.4.4                                  VENDOR SHALL PROVIDE ALL APPLICABLE
TECHNICAL SUPPORT SERVICES INCLUDING BUT NOT LIMITED TO UPDATES AND UPGRADES TO
AND FOR THE EQUIPMENT INSTALLED IN THE TEST BED LABORATORY.

 

4

--------------------------------------------------------------------------------


 


3.5  SHIPMENT

Vendor shall ensure that all Equipment constituting a COT/LET, RT, CPE and or
any other equipment related to DLC are shipped in a single shipment. Vendor
shall not ship Equipment constituting only a part of a COT/LET, RT, CPE or any
other equipment related to DLC (other than expansion or spare or replacement
parts) except after prior written approval from Reliance. The Vendor shall ship
all Spares or circuit packs in accordance with the instructions contained in the
relevant Purchase Order.


3.6  MATERIAL AND INVENTORY MANAGEMENT SYSTEMS

Vendor shall take all reasonable actions necessary to ensure that Vendor’s
material & inventory management system integrates and interfaces with Reliance’s
material & inventory management system. The extent of integration and
interfacing shall be as mutually agreed.


3.7  CAPACITY CHANGES

Vendor shall provide Reliance with procedures and capabilities in order to allow
Reliance to move Equipment and components in connection with changing capacities
within and among Network Elements purchased throughout the Broadband Access
Reliance Network.

 


3.8  APPLICABILITY

Parties agree that all Purchase Orders for Equipment issued by Reliance to
Vendor on or after September 1, 2002 shall be subject to and governed by this
Broadband Access Equipment Contract. The Parties further agree that Purchase
Order number 13008676 dated August 21, 2002 shall, except for payment terms,
performance bank guaranty related terms, annual price improvement related terms
and deemed Acceptance related terms, also be governed by the terms of this
Broadband Access Equipment Contract.

 


3.9  MARKETING FUND

Vendor shall credit Reliance against amounts payable by Reliance to Vendor for
Equipment purchases a sum of [***] as Vendor’s contribution to a marketing fund
for the Equipment. Vendor shall credit such sum to Reliance quarterly in
advance.


4      TERM

The initial term of this Broadband Access Equipment Contract is [***] from the
Effective Date, subject to the terms and conditions of this  Broadband Access
Equipment Contract including, without limitation, the termination provisions set
forth in Section 0. This Broadband Access Equipment Contract shall upon the
mutual written agreement of the Parties be renewed for [***] on the same terms
and conditions contained herein.

 

5

--------------------------------------------------------------------------------


 


5      PRICING AND INVOICING


5.1  PRICE LIST


5.1.1                                  THE PRICES AS SET FORTH IN THE PRICE LIST
SHALL BE APPLICABLE TO ALL PURCHASES BY RELIANCE OF EQUIPMENT, INCLUDING WITHOUT
LIMITATION SPARE AND REPLACEMENT PARTS (SUBJECT TO SECTION 3.3.2).


5.1.2                                  VENDOR SHALL NOTIFY RELIANCE IN WRITING
IN THE EVENT VENDOR PROPOSES TO MODIFY THE PRICE LIST AND RELIANCE’S PRIOR
WRITTEN CONSENT SHALL BE REQUIRED BEFORE ANY SUCH MODIFICATION SHALL TAKE
EFFECT. THE PRICE LIST SHALL BE AMENDED FROM TIME TO TIME TO ADD EQUIPMENT,
COMPONENTS, HARDWARE, ACCESSORIES, SPARES, TEST BED AND DOCUMENTATION AS AGREED
BY THE PARTIES.


5.1.3                                  ANYTHING TO THE CONTRARY IN THE DOCUMENTS
NOTWITHSTANDING, AT NO TIME WILL RELIANCE BE LIABLE TO PAY A NET PRICE FOR ANY
EQUIPMENT IN EXCESS OF THE [***] FOR SUCH EQUIPMENT THAT IS DETERMINED BY
REFERENCE TO THE PRICE LIST, AS FURTHER REDUCED BY ALL APPLICABLE DISCOUNTS,
REBATES AND CREDITS AVAILABLE TO RELIANCE UNDER THE DOCUMENTS.


5.2  DETERMINATION OF NET PRICE


5.2.1                                  THE NET PRICE FOR ANY EQUIPMENT PURCHASED
BY RELIANCE UNDER THIS BROADBAND ACCESS EQUIPMENT CONTRACT SHALL BE DETERMINED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.2.  [***].


5.2.2                                  THE NET PRICE OF ANY EQUIPMENT THAT IS A
PART OF THE BROADBAND ACCESS RELIANCE NETWORK SHALL BE DETERMINED AS SET FORTH
IN PARAGRAPHS A, B, C, D, E, F, G AND H BELOW:

[***].


5.3  INVOICING TERMS

All Equipment purchased by Reliance that forms a part of the Initial Broadband
Access Reliance Network shall be invoiced as set forth in this Section and paid
in accordance with Section 13 of the General Terms.

 

[***].


5.4  INVOICING TERMS FOR ALL OTHER EQUIPMENTS:

 

All Equipment purchased by Reliance that forms a part of Expansions shall be
invoiced as set forth in this Section and paid in accordance with Section 13 of
the General Terms.

 

[***].

6

--------------------------------------------------------------------------------


 


5.5  CURRENCY AND MODE OF PAYMENTS


5.5.1                                  THE VALUE OF ALL EQUIPMENT PURCHASED BY
RELIANCE UNDER THIS BROADBAND ACCESS EQUIPMENT CONTRACT SHALL BE COMPUTED BASED
ON NET PRICES EXPRESSED IN [***] IN ACCORDANCE WITH THE PROVISIONS OF THE
GENERAL TERMS, UNLESS OTHERWISE AGREED BY THE PARTIES.


5.5.2                                  ALL PAYMENTS SHALL BE PAYABLE BY WIRE
TRANSFER.

 


5.6  TOTAL COST BASIS

[***].


6      WARRANTIES


6.1  EQUIPMENT WARRANTY.


6.1.1                                  THE VENDOR WARRANTS THAT, DURING THE
PRODUCT WARRANTY PERIOD, ALL EQUIPMENT SHALL CONFORM WITH AND PERFORM IN
ACCORDANCE WITH THE SPECIFICATIONS AND SHALL BE FREE FROM DEFECTS AND
DEFICIENCIES (THE “EQUIPMENT WARRANTY”).


6.1.2                                  DURING THE PRODUCT WARRANTY PERIOD,
VENDOR SHALL PROVIDE THE WARRANTY SERVICES DESCRIBED UNDER THE DOCUMENTS AT NO
ADDITIONAL COST TO RELIANCE.


6.2  BREACH OF WARRANTIES.


6.2.1                                  IN THE EVENT OF ANY BREACH OF THE
EQUIPMENT WARRANTY, THE VENDOR SHALL PROMPTLY REPAIR OR REPLACE THE DEFECTIVE OR
NONCONFORMING EQUIPMENT OR OTHERWISE CURE ANY DEFECTS AND DEFICIENCIES SO THAT
THE EQUIPMENT AND BROADBAND ACCESS RELIANCE NETWORK SHALL PERFORM IN ACCORDANCE
WITH THE SPECIFICATIONS.  IF THE VENDOR FAILS OR REFUSES  TO PROMPTLY REPAIR,
REPLACE AND/OR CURE SUCH DEFECT, RELIANCE MAY, IN ADDITION TO EXERCISING ANY
OTHER REMEDIES AVAILABLE TO IT UNDER THE CONTRACT, LAW AND/OR EQUITY,  AT ITS
OPTION ;


I)                                                   ELECT TO HAVE SUCH
DEFECTIVE EQUIPMENT, REPLACED, REPAIRED OR CORRECTED BY ITSELF OR ANY THIRD
PARTY, AND VENDOR SHALL IN SUCH AN EVENT (A) PROVIDE ALL TECHNICAL DETAILS,
DOCUMENTATION, AND OTHER INFORMATION REQUIRED FOR SUCH REPAIR REPLACEMENT OR
CORRECTION; AND (B) REIMBURSE RELIANCE FOR ALL DIRECT COSTS INCURRED IN
CONNECTION WITH SUCH REPAIR, REPLACEMENT OR CORRECTION; AND/OR


II)                                                ELECT TO HAVE THE VENDOR
PROVIDE A CREDIT OR REFUND BASED ON THE ORIGINAL PURCHASE PRICE OF SUCH
DEFECTIVE EQUIPMENT.


6.2.2                                  THE WARRANTY PERIOD FOR ALL REPAIRED,
REPLACED OR CORRECTED EQUIPMENT SHALL BE THE LONGER OF :

A                                          [***] FROM THE DATE OF DELIVERY OF
THE REPAIRED, REPLACED OR CORRECTED EQUIPMENT; OR

 

7

--------------------------------------------------------------------------------


 

B                                         THE UN-EXPIRED TERM OF THE ORIGINAL
PRODUCT WARRANTY PERIOD.


6.2.3                                  NOTWITHSTANDING THE FOREGOING, THE VENDOR
SHALL HAVE NO LIABILITY PURSUANT TO THIS SECTION 6.2 FOR:

A            DAMAGE CAUSED BY AN EVENT OF FORCE MAJEURE OTHER THAN TO THE EXTENT
THAT THE EQUIPMENT SHOULD HAVE BEEN ABLE TO WITHSTAND ANY SUCH FORCE MAJEURE
EVENT, IN ACCORDANCE WITH THE DOCUMENTS;

B           ALTERATIONS BY RELIANCE AND/OR THE VENDOR AT RELIANCE’S REQUEST
AGAINST VENDOR RECOMMENDATIONS AND INCONSISTENT WITH THIS BROADBAND ACCESS
EQUIPMENT CONTRACT, EXCLUDING NORMAL MAINTENANCE OR PARAMETER CHANGES;

C            DAMAGE OR DEFICIENCIES RESULTING FROM A FAILURE BY RELIANCE TO
FOLLOW THE SPECIFICATIONS;

D           DAMAGE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
RELIANCE, OR ANY OF ITS EMPLOYEES, AGENTS OR CONTRACTORS (OTHER THAN THE VENDOR
AND ITS SUBCONTRACTORS); OR

E            PERFORMANCE OR DAMAGES DIRECTLY RESULTING FROM THE FAILURE OF THE
EQUIPMENT OR SOFTWARE (OR ANY RELATED SERVICES) NOT PROVIDED BY THE VENDOR OR
ANY SUBCONTRACTORS (PROVIDED THAT VENDOR HAS NOT CONTRIBUTED TO SUCH FAILURE OR
FAILED TO COMPLY WITH VENDOR’S PROJECT MANAGEMENT RESPONSIBILITIES WHICH
CONTRIBUTED TO SUCH FAILURE), PROVIDED THAT THIS SHALL NOT LIMIT THE VENDOR’S
OBLIGATIONS AS TO INTEROPERABILITY PURSUANT TO THE TERMS OF THE DOCUMENTS;

except when any such damage or Deficiencies is done, made or caused by Vendor or
any Subcontractor or their employees or agents.


6.3  REPAIR AND RETURN.


6.3.1                                  THE PROVISIONS OF REPAIR AND RETURN
SERVICES REQUIRED TO BE PROVIDED DURING THE EQUIPMENT WARRANTY AND TECHNICAL
SUPPORT SERVICES ARE SPECIFIED IN ANNEXURE 1A TO THE SPECIFICATIONS. IN THE
EVENT OF A BREACH OF THE EQUIPMENT WARRANTY, THE PARTIES SHALL FOLLOW THE
PROCEDURES SET FORTH IN THE SPECIFICATIONS.


6.3.2                                  IN THE EVENT THAT THE REMEDY OF ANY
BREACH OF THE EQUIPMENT WARRANTY, RELIANCE WILL NOTIFY WITHIN A REASONABLE TIME
PERIOD AND IF SUCH REMEDY  REQUIRES THE INSTALLATION OR PROVISION OF ADDITIONAL
EQUIPMENT, SOFTWARE AND/OR SERVICES, THE VENDOR SHALL PROVIDE SUCH EQUIPMENT,
SOFTWARE AND/OR SERVICES, AT [***] TO RELIANCE. WHERE RELIANCE CANNOT REMOVE AND
REINSTALL THE DEFECTIVE EQUIPMENT WITHOUT INCURRING SIGNIFICANT TIME AND
EXPENSE, VENDOR SHALL REPAIR, REPLACE OR CORRECT THE EQUIPMENT AT RELIANCE’S
SITE.  IN SUCH EVENT VENDOR SHALL PERFORM ALL SUCH REPAIR, REPLACEMENT AND
CORRECTION AT RELIANCE’S SITE WITHOUT DISRUPTING, THE OPERATION OF THE RELIANCE
NETWORK OR ANY PART THEREOF. VENDOR SHALL BE RESPONSIBLE AT [***], FOR
REPLACEMENT OF CABLE AND WIRE PRODUCTS SITE RESTORATION AND PERFORMING ALL WORK
INCIDENTAL TO THE REPAIR REPLACEMENT AND CORRECTION OF DEFECTIVE EQUIPMENT.
RELIANCE SHALL

 

8

--------------------------------------------------------------------------------


 

allow the Vendor to inspect the Equipment, Software, Services, or the Network,
as the case may be, on-site in order to effect the necessary repairs.

 


6.3.3                                  DURING THE PRODUCT WARRANTY PERIOD AND
THE PERIOD THAT THE TECHNICAL SUPPORT SERVICES IS IN EFFECT, THE VENDOR SHALL BE
[***] ASSOCIATED WITH: (A) REMOVING OR DISCONNECTING THE EQUIPMENT SUBJECT TO
THE WARRANTY CLAIM AS SET FORTH IN THE SPECIFICATIONS; (B) DISMANTLING AND
REINSTALLING SURROUNDING EQUIPMENT AND PROPERTY IN CONNECTION WITH REMOVING OR
DISCONNECTING THE EQUIPMENT THAT IS THE SUBJECT OF SUCH WARRANTY CLAIM AS SET
FORTH IN THE SPECIFICATIONS; AND (C) ALL ON-SITE AND OFF-SITE REPAIR AND RELATED
ACTIVITIES (INCLUDING WITHOUT LIMITATION REINSTALLATION AFTER REPAIR) FOR
EQUIPMENT AS SET FORTH IN THE SPECIFICATIONS.

 


6.4       OTHER SERVICES TO BE PROVIDED BY THE VENDOR UNDER WARRANTY SERVICES-

During the Product Warranty Period, in addition to the warranty obligations
described in this Broadband Access Equipment Contract, the Vendor shall also
provide, [***], all services as set forth in Annexure 1A to the Specifications..


6.5      THIRD PARTY PROVIDER WARRANTIES.


A)              WITH RESPECT TO EQUIPMENT FURNISHED BY ANY THIRD PARTY PROVIDER
(EXCLUDING SUBCONTRACTORS), ALL WARRANTIES GIVEN TO THE VENDOR BY SUCH THIRD
PARTY PROVIDER SHALL INURE, TO THE EXTENT APPLICABLE OR PERMITTED BY LAW, TO THE
BENEFIT OF RELIANCE, AND RELIANCE SHALL HAVE THE RIGHT, AT ITS SOLE DISCRETION,
TO ENFORCE SUCH WARRANTIES DIRECTLY AND/OR THROUGH THE VENDOR. ALL WARRANTIES
WITH RESPECT TO SUCH EQUIPMENT PROVIDED BY SUCH THIRD PARTY PROVIDERS SHALL BE
GIVEN TO RELIANCE ON A PASS-THROUGH BASIS.


B)             THE VENDOR SHALL BE RESPONSIBLE FOR MONITORING AND MANAGING OF
ALL WARRANTIES AND WARRANTY SERVICES PROVIDED BY THIRD PARTY PROVIDERS IF
REQUIRED, BY MUTUAL AGREEMENT BETWEEN THE PARTIES. IN THE EVENT OF ANY DISPUTE
WITH RESPECT TO EITHER IDENTIFYING OR RESOLVING ANY PROBLEMS OR DEFECTS OR THEIR
ROOT CAUSE IN THE NETWORK, THE VENDOR SHALL BE RESPONSIBLE TO ESTABLISH THE
CO-ORDINATION AMONG ALL PERSONS CONNECTED TO SUCH PROBLEMS/DEFECTS AND ESTABLISH
THE PROCESS OF PROBLEM RESOLUTION AND ENSURE AN EARLY SOLUTION.


6.6    DISCLAIMER

The foregoing Warranties are in lieu of all other express and implied warranties
of merchantability and fitness for a particular purpose.


7      TERMINATION AND EVENTS OF DEFAULT


7.1  RELIANCE’S RIGHT OF TERMINATION.


7.1.1                                  RELIANCE MAY SUSPEND ALL OR ANY PORTION
OF THIS BROADBAND ACCESS EQUIPMENT CONTRACT, IN ACCORDANCE WITH THE TERMS OF
SECTIONS 3.15 OF THE GENERAL TERMS.  RELIANCE ALSO HAS THE RIGHT TO TERMINATE
ALL OR ANY PORTION OF THIS BROADBAND ACCESS EQUIPMENT CONTRACT UPON THE
OCCURRENCE OF ANY

 

9

--------------------------------------------------------------------------------


 

Vendor Event of Default in accordance with the terms of Section 23.1 of the
General Terms.

 


7.2  VENDOR’S RIGHT OF TERMINATION.

The Vendor shall have the option to suspend or terminate this Broadband Access
Equipment Contract in accordance with the terms of Section 23.2 of the General
Terms.

*  *  *  *  *

 

 

 

 

10

--------------------------------------------------------------------------------


 

Reliance and the Vendor have read this Broadband Access Equipment Contract
including all Schedules and Exhibits hereto and agree to be bound by all the
Terms and Conditions hereof and thereof.

IN WITNESS WHEREOF, the Parties have executed this Broadband Access Equipment
Contract as of the date first above written.

 

RELIANCE INFOCOMM LIMITED

 

 

 

 

 

 

 

By:

/s/  Prakash C. Bajpai

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  S. Ramesh

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

UTSTARCOM INC.,

 

 

 

 

 

 

 

 

 

By:

/s/  Michael J. Sophie

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

ANFTTB Webstore Equipment Price List

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

ANFTTB Model 1 Equipment Price List

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

ANFTTB Model 2 Equipment Price List

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

ANFTTB Spares/Expansions Equipment Price List

 

[***]

 

 

 

--------------------------------------------------------------------------------


 

Recommended Spares List

 

[***]

 

 

 

--------------------------------------------------------------------------------

